Opinion issued April 2, 2013




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                               NO. 01-12-01071-CV
                          ———————————
    JULIA A. MALDONADO AND J. MALDONADO LAW FIRM, P.C.,
                         Appellants
                                       V.
        MARIA D. ROSARIO AND LOUGHLON QUINN, Appellees



                   On Appeal from the 387th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 11-DCV-193223


                         MEMORANDUM OPINION

      Appellants, Julia A. Maldonado and the J. Maldonado Law Firm, P.C.,

attempt to challenge the trial court’s judgment in a divorce proceeding in which

appellee, Maria Rosario, filed a petition for divorce against appellee, Loughlon
Quinn. Maldonado originally represented Rosario in the suit, but withdrew from

representation and attempted to intervene in order to collect attorney’s fees. Quinn

has moved to dismiss the appeal on the ground that Maldonado and the J.

Maldonado Law Firm are not proper parties to this appeal. He also asserts that the

appeal is frivolous and he is entitled to sanctions. We dismiss the appeal.

                      Factual and Procedural Background

      On September 26, 2011, Rosario, represented by Fred Krasny, filed a

petition for divorce against Quinn. On December 9, 2011, Maldonado moved to

substitute in for Krasny and represent Rosario, and Krasny was permitted to

withdraw.

      Rosario and Quinn, on July 12, 2012, entered into a “Binding Mediated

Settlement Agreement,” which is not subject to revocation, and in which it’s

agreed that either party is entitled to judgment on their agreement. The agreement

is signed by Rosario, Quinn, Quinn’s counsel, and Maldonado, as counsel for

Rosario.

      The trial court held a hearing on July 13, 2012 regarding the mediated

settlement agreement. During the hearing, Maldonado called Rosario as a witness.

Rosario testified that she and Quinn entered into the mediated settlement

agreement and she had entered into an agreement with Maldonado regarding the

payment of her attorney’s fees. At the conclusion of the hearing, the trial court

                                          2
stated: “[I]n view of the testimony presented, and I have reviewed your Mediated

Settlement Agreement, the Court will accept these agreements. This divorce is

granted. We’ll set entry for two weeks.” The trial court then requested that

Maldonado provide the court with a proposed written decree, and it made a docket

entry stating, “MSA, divorce granted, entry 7/26.”

      On July 30, 2012, Maldonado filed a motion to withdraw from

representation, which the trial court granted on August 14, 2012. On that same

day, Maldonado filed a petition in intervention, seeking recovery of attorney’s

fees. She then filed a “Motion in Opposition of Entry of Proposed Decree and

Qualified Domestic Relations Order” on August 21, 2012. The trial court signed

the “Final Decree of Divorce” on August 22, 2012, and Maldonado moved for a

new trial on August 31, 2012. Both Quinn and Rosario filed motions to strike

Maldonado’s petition in intervention, which the trial court granted on September

19, 2012.

                                    Standing

      In his “Motion to Dismiss Appeal for Lack of Jurisdiction,” Quinn argues

that Maldonado lacks standing to pursue an appeal and this Court lacks jurisdiction

over this attempted appeal because her petition in intervention was untimely and

she never became a party in the case. Quinn requests dismissal of the appeal,

assessment of costs against Maldonado, and assessment of damages for filing a

                                        3
frivolous appeal against Maldonado. In their response, Maldonado and the J.

Maldonado Law Firm argue that they are proper parties to this appeal because the

trial court’s oral pronouncement indicated an intent to approve the settlement

agreement and did not render final judgment. They assert that they timely filed the

petition in intervention before the trial court entered final judgment by signing the

written divorce decree.

      Generally, only parties of record may appeal from a trial court’s judgment,

and non-parties who have not properly intervened in the trial court lack standing to

appeal. See Gunn v. Cavanaugh, 391 S.W.2d 723, 724 (Tex. 1965); In re S.J., No.

14-11-00142-CV, 2011 WL 2150586, at *1 (Tex. App.—Houston [14th Dist.] June

2, 2011, no pet.); State v. Naylor, 330 S.W.3d 434, 438 (Tex. App.—Austin 2011,

pet. filed); Cent. Mut. Ins. Co. v. Dunker, 799 S.W.2d 334, 336 (Tex. App.—

Houston [14th Dist.] 1990, writ denied); see also TEX. R. APP. P. 25.1(b) (“The

filing of a notice of appeal by any party invokes the appellate court’s jurisdiction.”

(emphasis added)).     And, because standing is a component of subject-matter

jurisdiction, we lack jurisdiction over appeals brought by persons or entities that

lack standing. See M.D. Anderson Cancer Ctr. V. Novak, 52 S.W.3d 704, 708

(Tex. 2001); Sosa v. Koshy, 961 S.W.2d 420, 424 (Tex. App.—Houston [1st Dist]

1997, writ denied); Reynolds v. Reynolds, 860 S.W.2d 568, 570–71 (Tex. App.—

Dallas 1993, writ denied).

                                          4
      “A plea in intervention in the principal suit is an appropriate vehicle by

which a discharged attorney may recover fees for services rendered.” Serna v.

Webster, 908 S.W.2d 487, 491 (Tex. App.—San Antonio 1995, no writ).

Nevertheless, to become a party for purposes of appeal, an intervenor must timely

file a pleading in intervention which is not stricken before the entry of final

judgment. See Citizens State Bank of Sealy, Tex. v. Caney Invs., 746 S.W.2d 477,

478 (Tex. 1988); First Alief Bank v. White, 682 S.W.2d 251, 252 (Tex. 1984);

Gore v. Peck, 191 S.W.3d 927, 928 (Tex. App.—Dallas 2006, no pet.); Johnston v.

Crook, 93 S.W.3d 263, 268 (Tex. App.—Houston [14th Dist.] 2002, pet. denied);

Beach v. Beach, 912 S.W.2d 345, 347 (Tex. App.—Houston [14th Dist.] 1995, no

writ). Therefore, if Maldonado and the J. Maldonado Law Firm timely intervened

in the suit, then they would be parties with standing to appeal, and we would have

jurisdiction over the appeal. See Serna, 908 S.W.2d at 491, 492. But if they did

not timely intervene, then they would lack standing and we would have no subject-

matter jurisdiction. See Naylor, 330 S.W.3d at 438; Gore, 191 S.W.3d at 928, 929.

      With limited exceptions,1 a plea in intervention filed after final judgment has

been rendered is not timely and may not be considered unless the judgment is set


1
      This case involves neither the “virtual-representation” doctrine nor a situation in
      which a subrogee’s interests were adequately represented and then suddenly
      abandoned by someone else. See Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31,
      36 (Tex. 2008) (discussing exception for subrogee whose interests have been
      abandoned); In re Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 725 (Tex. 2006)
                                           5
aside. See Tex. Mut. Ins. Co. v. Ledbetter, 251 S.W.3d 31, 36 (Tex. 2008); Caney

Invs., 746 S.W.2d at 478; White, 682 S.W.2d at 252; Naylor, 330 S.W.3d at 438;

Johnston, 93 S.W.3d at 268; Beach, 912 S.W.2d at 347; Dunker, 799 S.W.2d at

336. “Judgment is rendered when the trial court officially announces its decision

in open court or by written memorandum filed with the clerk.” S & A Rest. Corp.

v. Leal, 892 S.W.2d 855, 857 (Tex. 1995); see Comet Aluminum Co. v. Dibrell,

450 S.W.2d 56, 58 (Tex. 1970) (quoting Coleman v. Zapp, 151 S.W. 1040, 1041

(Tex. 1912); Knox v. Long, 257 S.W.2d 289, 292 (Tex. 1953)). Once a divorce is

granted by an oral pronouncement in which the trial court finally adjudicates the

rights of the parties, then entry of a written judgment is purely a ministerial act.

See Dunn v. Dunn, 439 S.W.2d 830, 832 (Tex. 1969); In re Marriage of Joyner,

196 S.W.3d 883, 886 (Tex. App.—Texarkana 2006, pet. denied).

      Here, the trial court stated at the July 13, 2012 hearing that it accepted the

mediated settlement agreement and the “divorce [was] granted.” By officially

pronouncing its decision in open court, in which it granted the divorce and

approved the parties’ mediated settlement agreement, the trial court decided all of

the outstanding issues upon which its ruling was made, thereby rendering a final

judgment of divorce which necessarily incorporated the terms of the binding

      (discussing virtual representation); City of San Benito v. Rio Grande Valley Gas
      Co., 109 S.W.3d 750, 754–55 (Tex. 2003) (discussing virtual representation and
      stating that most important consideration is whether appellant is bound by
      judgment).
                                          6
mediated settlement agreement.         See Dunn, 439 S.W.2d at 833; Joyner, 196
S.W.3d at 885–86, 887, 889–91, 892; Giles v. Giles, 830 S.W.2d 232, 237 (Tex.

App.—Fort Worth 1992, no writ); see also TEX. FAMILY CODE ANN. § 6.602(b), (c)

(West 2006). Thus, the trial court rendered judgment in this case on July 13, 2012.

      Maldonado and the J. Maldonado Law Firm did not file their petition for

intervention until August 14, 2012, after the trial court had pronounced judgment.

Because Maldonado and the J. Maldonado Law Firm did not timely intervene in

this case and the trial court did not abuse its discretion in striking their

intervention, they have no standing to appeal from the trial court’s judgment. See

Naylor, 330 S.W.3d at 438; Gore, 191 S.W.3d at 928, 929. Accordingly, we have

no jurisdiction over this appeal.

                                    Frivolous Appeals

      Quinn argues that the appeal is frivolous because Maldonado (1) knows that

Rosario must pay her attorney’s fees, (2) should know that her attempt to intervene

was untimely, and (3) had no need to intervene because she has a right to recover

against Rosario independent of the divorce proceedings.

      An appellate court may award damages to a prevailing party for “frivolous”

appeals. TEX. R. APP. P. 45; Mailhot v. Mailhot, 124 S.W.3d 775, 778 (Tex.

App.—Houston [1st Dist.] 2003, no pet.).         We apply an objective test when

determining whether an appeal is frivolous, reviewing the record from the

                                           7
advocate’s viewpoint and asking whether the advocate had reasonable grounds to

believe the judgment could be reversed. See Mailhot, 124 S.W.3d at 778. We

exercise prudence and careful deliberation before awarding appellate sanctions.

See id.

        Although Maldonado and the J. Maldonado Law Firm’s petition in

intervention was untimely, it was filed prior to the date the trial court signed the

final divorce decree. Cf. James v. Hubbard, 21 S.W.3d 558, 561 (Tex. App.—San

Antonio 2000, no pet.) (holding trial court’s statement that court was “going to

grant” divorce and request for final divorce decree was insufficient to show present

rendition of judgment, so that oral pronouncement did not constitute rendering of

judgment). Further, “[a] plea in intervention in the principal suit is an appropriate

vehicle by which a discharged attorney may recover fees for services rendered.”

Serna, 908 S.W.2d at 491. Therefore, we decline to conclude that this attempted

appeal is frivolous. We deny Quinn’s request for damages for a frivolous appeal.

                                    Conclusion

        We dismiss this appeal for want of jurisdiction. See Black v. Franklin Serv.

Stations, Inc., No. 03-11-00069-CV, 2011 WL 4507335, at *2 (Tex. App.—Austin

Sept. 30, 2011, pet. denied); Gore, 191 S.W.3d at 929; Dunker, 799 S.W.2d at 336.

We deny Quinn’s request for damages and we dismiss all other pending motions as

moot.

                                          8
                                 PER CURIAM
Panel consists of Justices Jennings, Bland, and Massengale.




                                        9